                                                          Case 3:19-cv-00693-MMD-CLB Document 18 Filed 02/21/20 Page 1 of 7




                                                      1   THIERMAN BUCK, LLP                                      CITY OF RENO
                                                      2   Mark R. Thierman, Nev. Bar No. 8285                     Reno City Attorney
                                                          Joshua D. Buck, Nev. Bar No. 12187                      Karl Hall
                                                      3   Leah L. Jones, Nev. Bar No. 13161                       Assistant City Attorney
                                                          7287 Lakeside Drive                                     Jonathan Shipman, Nev. Bar No. 5778
                                                      4   Reno, Nevada 89511                                      Deputy City Attorney
                                                      5   Tel. (775) 284-1500                                     William E. Cooper, Nev. Bar No. 2213
                                                          Fax. (775) 703-5027                                     Deputy City Attorney
                                                      6   mark@thiermanbuck.com                                   William J. McKean, Nev. Bar No. 6740
                                                          josh@thiermanbuck.com                                   Post Office Box 1900
                                                      7   leah@thiermanbuck.com                                   Reno, NV 89505
                                                      8                                                           (775) 334-2050
                                                          Attorneys for Plaintiffs                                shipmanj@reno.gov
                                                      9                                                           cooperw@reno.gov
Email: info@thiermanbuck.com; www.thiermanbuck.com




                                                                                                                  mckeanw@reno.gov
                                                     10
                                                     11                                                           Attorneys for Defendants
           (775) 284-1500 Fax (775) 703-5027
               THIERMAN BUCK, LLP




                                                     12
                  7287 Lakeside Drive




                                                                                     UNITED STATES DISTRICT COURT
                    Reno, NV 89511




                                                     13
                                                     14                                     DISTRICT OF NEVADA

                                                     15
                                                          CATHERINE CASTELLANOS, LAUREN                          Case No.: 3:19-CV-0693-MMD-CLB
                                                     16
                                                          COURTNEY, RACHAEL JASPER,
                                                     17   BRIANNA MORALES, VICTORIA
                                                          RACHET, LILY STAGNER, NATALEE                          STIPULATED PROTECTIVE ORDER
                                                     18   WELLS, CECELIA WHITTLE and                             GOVERNING CONFIDENTIAL
                                                     19   MARYANN ROSE BROOKS, on behalf of                      INFORMATION
                                                          herself and all others similarly situated,
                                                     20
                                                                  Plaintiff(s),
                                                     21
                                                     22          v.

                                                     23   CITY OF RENO and MICHAEL CHAUMP,
                                                          in his official capacity as Business Relations
                                                     24   Manager of Community Development and
                                                     25   Business Licenses for the CITY OF RENO
                                                          and DOES 1 through 10, inclusive,
                                                     26
                                                                 Defendant(s).
                                                     27
                                                     28

                                                                                                           -1-
                                                                                        STIPULATED PROTECTIVE ORDER
                                                          Case 3:19-cv-00693-MMD-CLB Document 18 Filed 02/21/20 Page 2 of 7




                                                      1          Pursuant to FRCP 26(c), an in order to protect the confidentiality of confidential,
                                                      2   private, and personal information obtained by the Parties in connection with this case, the
                                                      3   Parties hereby agree to the entry of this Stipulated Protective Order submitted by Plaintiffs,
                                                      4   CATHERINE CASTELLANOS, LAUREN COURTNEY, RACHAEL JASPER, BRIANNA
                                                      5   MORALES, VICTORIA RACHET, LILY STAGNER, NATALEE WELLS, CECELIA
                                                      6
                                                          WHITTLE and MARYANN ROSE BROOKS, on behalf of herself and all others similarly
                                                      7
                                                          situated and Defendants CITY OF RENO and MICHAEL CHAUMP, in his official capacity as
                                                      8
                                                          Business Relations Manager of Community Development and Business Licenses for the CITY
                                                      9
Email: info@thiermanbuck.com; www.thiermanbuck.com




                                                          OF RENO (hereinafter the “Parties”), herby submit this proposed Stipulated Protective Order
                                                     10
                                                          for the purpose of ensuring that confidential information exchanged during discovery or
                                                     11
           (775) 284-1500 Fax (775) 703-5027




                                                          potentially submitted to the Court by the Parties is not disclosed to or used for any purpose
               THIERMAN BUCK, LLP




                                                     12
                  7287 Lakeside Drive




                                                          outside of the above captioned lawsuit. Accordingly, the Parties, hereby stipulate, subject to
                    Reno, NV 89511




                                                     13
                                                          approval and entry by the Court, to the following:
                                                     14
                                                                                     STIPULATED PROTECTIVE ORDER
                                                     15
                                                                 1.      It is hereby stipulated, agreed and understood by the Parties to this action, by and
                                                     16
                                                          through their undersigned counsel of record, that in the course of this litigation a party may
                                                     17
                                                          produce documents and information that are claimed to be confidential and/or proprietary, and
                                                     18
                                                          may be subject to confidentiality limitations on disclosure due to federal laws, state laws, and
                                                     19
                                                          privacy rights. Public disclosure of such information could be detrimental to the producing
                                                     20
                                                          party’s and or non-producing party’s interest. Similarly, such confidential information may be
                                                     21
                                                          disclosed by written discovery, deposition testimony or in other filings with the Court. The
                                                     22
                                                          Parties accordingly submit this Stipulated Protective Order for the approval and enforcement of
                                                     23
                                                          the Court and hereby stipulate as follows:
                                                     24
                                                                 2.      In this Stipulated Protective order, the words set forth below shall have the
                                                     25
                                                          following meanings:
                                                     26
                                                                         a.     “Court” means this Court, and any judge to which the Proceeding
                                                     27
                                                                 assigned, including Court staff participating in such proceedings.
                                                     28

                                                                                                        -2-
                                                                                        STIPULATED PROTECTIVE ORDER
                                                          Case 3:19-cv-00693-MMD-CLB Document 18 Filed 02/21/20 Page 3 of 7




                                                      1                 b.      “Confidential” means any Information that the Designating Party believes
                                                      2          in good faith is entitled to confidential treatment under the applicable law.
                                                      3                 c.      “Confidential    Materials”   means any       Documents,     Testimony   or
                                                      4          Information designated as “Confidential” pursuant to the provisions of this Stipulated
                                                      5          Protective Order.
                                                      6                 d.      “Designating Party” means the party or non-party that designates
                                                      7          materials as Confidential.
                                                      8                 e.      “Disclose” or “Disclosure” means to reveal, divulge, give, or make
                                                      9          available Materials, or any part thereof, or any information contained therein.
Email: info@thiermanbuck.com; www.thiermanbuck.com




                                                     10                 f.      “Documents” includes written, reported, or graphic matter, however,
                                                     11          stored, produced, or reproduced, including, but not limited to, testimony at depositions
           (775) 284-1500 Fax (775) 703-5027
               THIERMAN BUCK, LLP




                                                     12          upon oral examination or upon written questions, answers to interrogatories, information
                  7287 Lakeside Drive
                    Reno, NV 89511




                                                     13          obtained from the inspection of premises, tangible objects, or documents, answers to
                                                     14          requests for admission and anything that is a “writing” under the applicable rule of
                                                     15          evidence, and includes information set forth in responses to discovery requests, and
                                                     16          deposition testimony, any material produced during discovery or otherwise and any
                                                     17          copies, reproductions or summaries of all or any part of the foregoing.
                                                     18                 g.      “Information” means the content of Documents or Testimony.
                                                     19                 h.      “Proceeding” means the above entitled matter Case No.: 3:19-CV-0693-
                                                     20          MMD-CLB.
                                                     21                 i.      “Testimony” means all depositions, declarations or other testimony taken
                                                     22          or used in this Proceeding.
                                                     23          3.     Any party shall have the right to designate as “confidential” any Document,
                                                     24   responses to discovery, Testimony or Information which the Designating Party considers in
                                                     25   good faith to contain non-public information that is entitled to confidential treatment under
                                                     26   applicable law.
                                                     27          4.     A party shall have the right to designate portions or the entirety of the Testimony
                                                     28   at deposition as “Confidential” before the deposition is concluded with the right to identify

                                                                                                        -3-
                                                                                        STIPULATED PROTECTIVE ORDER
                                                          Case 3:19-cv-00693-MMD-CLB Document 18 Filed 02/21/20 Page 4 of 7




                                                      1   more specific portions of the Testimony as to which protection is sought within 30 days of the
                                                      2   receipt of the deposition transcript. Any other party may object to such designation in writing
                                                      3   or on the record. Upon such objection the Parties shall follow the procedure described in
                                                      4   paragraph 10 of this Stipulation set forth below. After any designation made according to the
                                                      5   procedure set forth in this paragraph, the designated documents or information shall be treated
                                                      6   according to the designation until the matter is resolved according to the procedures described
                                                      7   in paragraph 10 below.
                                                      8          5.      All confidential materials produced or exchanged in the course of this case other
                                                      9   than information that is publicly available shall not be used for any purpose other than the
Email: info@thiermanbuck.com; www.thiermanbuck.com




                                                     10   prosecution or defense of this matter.
                                                     11          6.      Except with the prior written consent of other parties or upon prior order of this
           (775) 284-1500 Fax (775) 703-5027
               THIERMAN BUCK, LLP




                                                     12   Court obtained upon notice to opposing counsel, materials designated as “confidential” shall not
                  7287 Lakeside Drive
                    Reno, NV 89511




                                                     13   be disclosed to any person other than the following persons:
                                                     14                  a.     the Court and Court personnel as allowed or directed by the Court, as
                                                     15          well as any mediator or settlement judge that may be retained by the Parties or assigned
                                                     16          by the Court; provided, however , that a party seeking to file “Confidential Materials” in
                                                     17          connection with any motion must file a motion to seal pursuant to applicable rules;
                                                     18                  b.     the Parties, including any officer of employee of a party, to the extent
                                                     19          deemed necessary by legal counsel for the prosecution or defense of this litigation;
                                                     20                  c.     outside legal counsel for the Parties, and those attorneys’ respective
                                                     21          employees and agents as necessary for the preparation of this action for trial;
                                                     22                  d.     certified court reporters and videographers transcribing or filming
                                                     23          deposition or testimony involving such Confidential Materials;
                                                     24                  e.     experts or consultants retained for the prosecution or defense of this
                                                     25          litigation, provided that each such person agrees to not disclose any such confidential
                                                     26          information to any third party and to return or destroy any such information received
                                                     27          during the course of this litigation upon the conclusion of the litigation;
                                                     28

                                                                                                         -4-
                                                                                        STIPULATED PROTECTIVE ORDER
                                                          Case 3:19-cv-00693-MMD-CLB Document 18 Filed 02/21/20 Page 5 of 7




                                                      1                   f.     a non-party witness who may be examined and may testify concerning
                                                      2          such Confidential Material if (1) it appears on its face or from other documents that the
                                                      3          witness is the author or recipient of the Confidential Material or (2) the witness had
                                                      4          access to the Confidential Material during his or her former employment.
                                                      5          7.       Any persons receiving Confidential Materials shall not reveal or discuss such
                                                      6   information to or with any person who is not entitled to receive such information, except as set
                                                      7   forth herein.
                                                      8          8.       Unless otherwise permitted by statute, rule or prior court order papers filed with
                                                      9   the court under seal shall be accompanied by a contemporaneous motion for leave to file those
Email: info@thiermanbuck.com; www.thiermanbuck.com




                                                     10   documents under seal, and shall be filed consistent with the Court’s electronic filing procedures.
                                                     11          9.       A party may designate as “Confidential” documents or discovery materials
           (775) 284-1500 Fax (775) 703-5027
               THIERMAN BUCK, LLP




                                                     12   produced by a non-party providing written notice to all Parties of the relevant document
                  7287 Lakeside Drive
                    Reno, NV 89511




                                                     13   numbers or other identification within thirty (30) days after receiving such documents or
                                                     14   discovery materials.
                                                     15          10.      If a party contends that any material is not entitled to confidential treatment, such
                                                     16   party may at any time give written notice to the party who designated the material. The party
                                                     17   who designated the material as confidential shall have twenty-five (25) days from the receipt of
                                                     18   such written notice to apply to the court as confidential. The party seeking the order has the
                                                     19   burden of establishing that the documents are entitled to protection. Notwithstanding any
                                                     20   challenge to the designation of material as confidential, all such documents shall be treated as
                                                     21   confidential material until one of the following occurs: (a) the Designating Party withdraws the
                                                     22   designation in writing; (b) the Designating Party fails to apply to the Court for an order
                                                     23   designating the material confidential with the time period specified above after the receipt of a
                                                     24   challenge to such designation; of (c) the Court rules the material does not qualify as confidential
                                                     25   material.
                                                     26          11.      The terms of this Order do not preclude, limit, restrict, or otherwise apply to the
                                                     27   use of documents at trial. The Parties shall meet and confer regarding the procedures for use of
                                                     28   Confidential Materials at trial and shall move the Court for entry of an appropriate order.

                                                                                                          -5-
                                                                                         STIPULATED PROTECTIVE ORDER
                                                          Case 3:19-cv-00693-MMD-CLB Document 18 Filed 02/21/20 Page 6 of 7




                                                      1          12.     The inadvertent production by any of the undersigned Parties to this proceeding
                                                      2   without a designation of “confidential shall be without prejudice to any claim that such item
                                                      3   constitutes “confidential Material and such party shall not be held to have waived any rights by
                                                      4   such inadvertent production. In the event that any Confidential Document, Testimony, or
                                                      5   Information is inadvertently produced without such designation, the party that inadvertently
                                                      6   produced the documents shall give written notice of such inadvertent production without (20)
                                                      7   days of the discovery of the inadvertent production, together with a further copy of the subject
                                                      8   Document, Testimony or Information designated as Confidential. Upon receipt of such notice
                                                      9   all other parties shall promptly destroy the inadvertently produced document, testimony or
Email: info@thiermanbuck.com; www.thiermanbuck.com




                                                     10   information. This provision is not intended to apply to any inadvertent production of any
                                                     11   information protected by attorney-client or work product privileges. In the event that this
           (775) 284-1500 Fax (775) 703-5027
               THIERMAN BUCK, LLP




                                                     12   provision conflicts with any applicable law regarding waiver of confidentiality due to the
                  7287 Lakeside Drive
                    Reno, NV 89511




                                                     13   inadvertent production such law shall govern.
                                                     14          13.     The entry of the Stipulated Protective Oder does not alter, waive, modify or
                                                     15   abridge any right, privilege or protection otherwise available to any party with respect to the
                                                     16   discovery of matters, including but not limited to any party’s right to assert the attorney-client
                                                     17   privilege, the attorney work product doctrine or other privileges or any party’s right to contest
                                                     18   any such assertion. Nothing herein shall affect the ability of a party to seek relief for an
                                                     19   inadvertent disclosure of material protected by privilege or work produce protection.
                                                     20          14.     All provisions of the Order restricting the communication or use of Confidential
                                                     21   Materials shall continue to be binding after the conclusion of this action, unless otherwise
                                                     22   agreed or ordered. Upon conclusion of the litigation, a party in the possession of Confidential
                                                     23   Material, other than that which is contained in pleadings, correspondence, and deposition
                                                     24   transcripts shall either (a) return such documents no later than thirty (30) days after conclusion
                                                     25   of this action to counsel for the party who provided such information, or (b) destroy such
                                                     26   documents within thirty (30) days of the conclusion of the litigation.
                                                     27          15.     This Protective Order shall not prevent any party from asserting that the
                                                     28   confidential nature of any material bars production of any such material, notwithstanding this

                                                                                                          -6-
                                                                                        STIPULATED PROTECTIVE ORDER
                                                          Case 3:19-cv-00693-MMD-CLB Document 18 Filed 02/21/20 Page 7 of 7




                                                      1   agreement. In such circumstances, the material will not be required to be produced absent a
                                                      2   properly filed motion to compel, granted by the Court. If the Court grants such a motion to
                                                      3   compel, any material disclosed will be subject to the protection of this Protective Order, in
                                                      4   addition to any other protection provided in the Court’s order.
                                                      5          Respectfully submitted,
                                                      6   Dated: February 21, 2020                            Dated: February 21, 2020
                                                      7
                                                          THIERMAN BUCK, LLP                                RENO CITY ATTORNEY
                                                      8
                                                          /s/Mark R. Thierman                               /s/ William J. McKean
                                                      9   Mark R. Thierman, Nev. Bar No. 8285               Karl Hall
Email: info@thiermanbuck.com; www.thiermanbuck.com




                                                     10   Joshua D. Buck, Nev. Bar No. 12187                Jonathan Shipman, Nev. Bar No. 5778
                                                          Leah L. Jones, Nev. Bar No. 13161                 William E. Cooper, Nev. Bar No. 2213
                                                     11   7287 Lakeside Drive                               William J. McKean, Nev. Bar No. 6740
           (775) 284-1500 Fax (775) 703-5027




                                                          Reno, Nevada 89511                                Post Office Box 1900
               THIERMAN BUCK, LLP




                                                     12   Attorneys for Plaintiffs                          Reno, NV 89505
                  7287 Lakeside Drive
                    Reno, NV 89511




                                                     13                                                     Attorneys for Defendants

                                                     14
                                                     15
                                                     16
                                                                                                      ORDER
                                                     17
                                                     18
                                                                 GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                     19
                                                     20
                                                                 Dated this _______ day of _____________________, 2020.
                                                     21
                                                     22
                                                                                                       __________________________________
                                                     23                                                UNITED STATES MAGISTRATE JUDGE
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28

                                                                                                        -7-
                                                                                        STIPULATED PROTECTIVE ORDER
